No. 2—10—0110
                            Opinion filed April 19, 2011
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MERRILEE M., Alleged to be a     ) Appeal from the Circuit Court
Person Subject to Involuntary Treatment) of Kane County.
                                       )
                                       ) No. 10—MH—10
                                       )
(The People of the State of Illinois,  ) Honorable
Petitioner-Appellee, v. Merrilee M.,   ) Susan Clancy Boles,
Respondent-Appellant).                 ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court, with opinion.
       Justices Hutchinson and Birkett concurred in the judgment and opinion.

                                           OPINION

       Respondent, Merrilee M., appeals from the trial court’s order authorizing the involuntary

administration of psychotropic medication for up to 90 days pursuant to section 2—107.1 of the

Mental Health and Developmental Disabilities Code (Code) (405 ILCS 5/2—107.1(a—5)(5) (West

2008)). Respondent contends that the State failed to prove by clear and convincing evidence that

(1) she had deteriorated in her ability to function, (2) she experienced suffering, and (3) she was

provided with written information regarding the proposed medications. We need not address these

issues, however, because this appeal is moot.
No. 2—10—0110


       This appeal is moot because the 90-day period covered by the trial court’s order has already

expired. In re Robert S., 213 Ill. 2d 30, 45 (2004). “An appeal is considered moot where it presents

no actual controversy or where the issues involved in the trial court no longer exist because

intervening events have rendered it impossible for the reviewing court to grant effectual relief to the

complaining party.” In re J.T., 221 Ill. 2d 338, 349-50 (2006). Generally, courts of review do not

decide moot questions, render advisory opinions, or consider issues where the result will not be

affected regardless of how those issues are decided. In re Barbara H., 183 Ill. 2d 482, 491 (1998).

Reviewing courts, however, recognize exceptions to the mootness doctrine, such as (1) the public-

interest exception, applicable where the case presents a question of public importance that will likely

recur and whose answer will guide public officers in the performance of their duties; (2) the capable-

of-repetition exception, applicable to cases involving events of short duration that are capable of

repetition, yet evading review; and (3) the collateral-consequences exception, applicable where the

involuntary treatment order could return to plague the respondent in some future proceedings or

could affect other aspects of the respondent’s life. In re Alfred H.H., 233 Ill. 2d 345, 355-62 (2009);

J.T., 221 Ill. 2d at 350; In re Wathan, 104 Ill. App. 3d 64, 66 (1982).

       None of these exceptions apply in this case. First, the issues that respondent raises on appeal

are nothing more than standard sufficiency-of-the-evidence claims, thus removing them from the

realm of the public-interest exception. See Alfred H.H., 233 Ill. 2d at 356-58 (declining to apply the

public-interest exception where the issues presented on appeal involved only questions regarding the

sufficiency of the evidence). Second, for the capable-of-repetition exception to be applicable, “there

must be a substantial likelihood that the issue presented in the instant case, and any resolution

thereof, would have some bearing on a similar issue presented in a subsequent case.” Alfred H.H.,



                                                 -2-
No. 2—10—0110
233 Ill. 2d at 360. Respondent does not explain how a resolution of whether the State presented

sufficient evidence at this hearing would have any bearing on any subsequent cases involving the

involuntary admission or treatment of respondent.         Accordingly, respondent has failed to

demonstrate that the capable-of-repetition exception is applicable. See Alfred H.H., 233 Ill. 2d at

360 (holding that the respondent failed to carry his burden of establishing the applicability of the

capable-of-repetition exception where the respondent disputed only “whether the specific facts that

were established during the hearing in this specific adjudication were sufficient”). Finally, the

collateral-consequences exception is inapplicable in this case because any negative consequences

that respondent might suffer as a result of the trial court’s order for involuntary treatment would

otherwise exist due to respondent’s involuntary admission during the present treatment, her two

hospital admissions for mental health treatment prior to the present case, and her previous use of

psychotropic medication. See Alfred H.H., 233 Ill. 2d at 362-63 (determining that the collateral-

consequences exception did not warrant review of the respondent’s involuntary admission order

where the respondent had been previously subject to multiple orders for involuntary admission and

was a convicted felon).

       As none of the exceptions to the mootness doctrine apply, we will not review any of

respondent’s contentions on appeal.

       Appeal dismissed.




                                                -3-